Citation Nr: 1437052	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-27 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for scars, cornea, bilateral, residuals of fragment wounds (eye disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2013, and a copy of the hearing transcript is of record.  In July 2013, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

The Veteran asserts that his service-connected eye disability warrants a compensable rating.  The RO granted service connection for scars, cornea, bilateral, residuals of fragment wounds in a September 1970 rating decision and assigned a noncompensable rating for the disability.  In March 2010, the Veteran filed a claim for an increased rating.

In July 2013, the Veteran submitted an examination report from a private optometrist who found that "pingueculas were present on both eyes in the nasal quadrant."  Under DC 6037, pinguecula is to be evaluated based upon disfigurement.  The July 2013 examiner provided no opinion as to whether this disorder was related to the service-connected scars, cornea, bilateral, residuals of fragment wounds or whether there was resulting disfigurement.  In light of the evidence of record and the revised rating criteria, the Board finds that additional development is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all Salt Lake City VA records reflecting treatment for eye disability dated from June 2013 to present.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

2.  The Veteran should be scheduled for a VA eye examination to determine the current nature and severity of his service-connected eye disability.  Specifically, the examiner should determine whether there is pinguecula, and if so, whether this disorder was a symptom of the service-connected scars, cornea, bilateral, residuals of fragment wounds or whether it is at least as likely as not (50 percent probability or greater) that any pinguecula was caused or aggravated by the service-connected scars, cornea, bilateral, residuals of fragment wounds.  The presence or absence of disfigurement from the pinguecula and its severity should be specified.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. See 38 C.F.R. § 3.655.

3.  After completion of the above and any additional development deemed necessary, the AMC/RO should review the issues remaining on appeal.  All applicable laws and regulations should be considered, to include whether any higher or separate ratings are warranted as a result of amended regulations related to eye disabilities (i.e., Diagnostic Code 6037).  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


